                                                                                                                    E-FILED
                                                                              Monday, 05 November, 2018 01:51:42 PM
                                                                                         Clerk, U.S. District Court, ILCD

                                               IN THE
                                    UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF ILLINOIS
                                           PEORIA DIVISION

TIMATHY A. JONES,
     Plaintiff,

v.                                                                Case No. 1:17-cv-01010-MMM

CAROLYN W. COLVIN, Commissioner of
Social Security,
       Defendant.


                                                         ORDER
           Now before the Court is the Defendant’s Motion for Attorney’s Fees Pursuant to the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412. (D. 20). 1 The Defendant represents that the Plaintiff has no

objection to the Motion. Id. Therefore the Court GRANTS the Motion and awards the Plaintiff, Timathy

Jones, $9,500.00 (nine thousand five hundred dollars and zero cents) for attorney fees and $0 (zero dollars)

for costs in full satisfaction of any and all claims the Plaintiff may have under the EAJA. This award fully

and completely satisfies any and all claims for attorney fees, expenses, and costs that may be payable to the

Plaintiff in this matter under the EAJA.

           Any fees paid belong to the Plaintiff and not his attorney. The fees can be offset to satisfy any pre-

existing debt that the Plaintiff owes the United States. Astrue v. Ratliff, 560 U.S. 586, 589 (2010). If the

Defendant can verify that the Plaintiff does not owe pre-existing debt to the government subject to offset,

the Defendant will direct payment of the award to the Plaintiff’s attorney pursuant to the EAJA assignment.



                                                                                               It is so ordered.
                                             Entered on November 5, 2018

                                                         s/_Michael M. Mihm
                                                         Michael M. Mihm
                                                         Senior United States District Judge

1
    Citations to the Docket in this case are abbreviated as “D. __.”

                                                             1
